Clase 5:19-mj-00417-DUTY Document 5 Filed 08/15/19 Pagé 2 of 2 Page ID #:57:

1 || NICOLA T. HANNA

United States Attorney

2 || BRANDON D. FOX

Assistant United States Attorney

 

 

 

3) Chief, Criminal Division a
BILLY JOE MCLAIN (Cal. Bar No. 290682) oS q
4\}Assistant United States Attorney ee
General Crimes Section sept ay
S 1200 United States Courthouse Ss oe
312 North Spring Street Bas Ot A
6 Los Angeles, California 90012 oon =~
Telephone: (213) 894-6702 mGa =e C |
7 Facsimile: (213) 894-0141 o, w 4
E-mail: billy.mclain@usdoj.gov ee «¢ 1
8 35 on 4
“4 —s
q
9 Attorneys for Plaintiff Q
UNITED STATES OF AMERICA ‘
10 q
4 UNITED STATES DISTRICT COURT TA
5 FOR THE CENTRAL DISTRICT OF CALIFORNIA }
i
3 UNITED STATES OF AMERICA, No. ED-19-MJ-418
Plaintiff, EX PARTE APPLICATION TO UNSEAL
14 DOCKET
WV «
LS
rT ANTHONY ALLEN BENNETT,
Détendant..
17
18
19 Plaintiff, United States of America, by and through its counsel

20 |}of record, the United States Attorney for the Central District of

21 ]}California, and Assistant United States Attorney, Billy Joe McLain,
22 }hereby files this ex parte application to unseal the docket in the
23 || above-referenced case and the following search warrants and warrant
24 || applications: Nos. CR ED-19-0415-M, CR ED-19-0416-M, and CR ED-0417-
25 |/M. Counsel for Defendant was contacted on August 13 about the

26 |} application to unseal and has not objected.

27 Defendant Bennett’s initial appearance before a judicial

28 | officer of the Court, pursuant to a criminal complaint, occurred on

AA

|

C4 i 4
2

Vv

FU *

tk

 

 

 
“chsé 5:19-mj-00417-DUTY Document5 Filed 08/15/19 Page 2 of2 Page ID #:58

10
id
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

August 9, 2019. He is currently in custody. The search warrants

identified above were executed on August 6, 2019. Because Defendant

Bennett has made his initial appearance and the search warrants have

been executed, the government moves to unseal the docket in this

matter and the related search warrants and warrant applications.

Dated: August 15,

2019

Respectfully submitted,

NICOLA T. HANNA
United States Attorney

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

/s/
Billy Joe McLain
Assistant United States Attorneys

Attorneys for Plaintiff
UNITED STATES OF AMERICA

 

 
